*932MEMORANDUM BY THE COURT
It is too late for the plaintiff to question the audit made by the Government auditors, especially as the plaintiff acquiesced in the settlement then made and voluntarily paid the amount found due. After this settlement some part of the records which entered into it were burned, and any audit made from a part of the records cari not be recognized by the court.
Moreover after the settlement was made it became a closed transaction, which will not be reopened unless some good cause is shown for so doing, and nothing in the evidence in this case goes to show that the plaintiff has suffered any injustice, or that there was any mistake of both parties. In fact the settlement was made with full knowledge on the part of the plaintiff of every step taken and of every item which entered into the settlement.
The petition is dismissed.